Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 -16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13-17 of U.S. Patent No. 10,628,907. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claim 13 of the patent and corresponding claims 12 of the current application recite common subject matter; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation: (13, 14), (14, 15), (15, 16), (16, 17).
 Whereby claim 12 of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements recited by claim 13 of Patent 10,628,907, and
Whereby the elements of claim 12 of the current application are fully anticipated by patent claim 13, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Claims 12 -16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11-15 of U.S. Patent No. 11,030,712. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claim 11 of the patent and corresponding claims 12 of the current application recite common subject matter; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation: (13, 12), (14, 13), (15, 14), (16, 15).
Whereby claim 12 of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements recited by claim 13 of Patent 11,030,712, and
Whereby the elements of claim 12 of the current application are fully anticipated by patent claim 11, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Claims 2-11, 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,628,907 in view of Dawson (US 2006/0109280). The conflicting claims are not identical because instant application claims 2 is a computing system and 7 is a semiconductor package apparatus  require "a graphics processor"; not required by claim 11 of the Patent. However, the conflicting claims are not patentably distinct from each other because:
•    Claims 2, 7, and 17 of instant application and claim 11 of the patent recite common subject matter;
•    Whereby claims 2, 7 and 17 of the instant application, which recite the open ended transitional phrase "comprising", does not preclude the additional elements recited by claim 11 of the patent, and
•    Whereby "a graphics processor" required by claims 2 and 7 of the instant application is well known and conventional in the art as disclosed by Dawson.
More specifically claim 11 of the patent is an apparatus implements all the steps of system claim 2 of the instant application except for the computing devices being “a graphic processor”.
As to claim 2 a system is obvious in view of an apparatus that implements the steps of the system.
Dawson discloses a computer generates an image (frame) as a number of geometric data, i.e., polygonal shapes (visible data) or frameworks to which particular textures are then applied to complete the image as the image is displayed or printed and includes a Z-buffer (a graphic processor) (par. [0042], and Fig. 1A] to determine whether the incoming geometric data corresponding to a particular pixel location defines an edge of the polygon being rendered. If the geometric data does define an edge of the polygon, the rasterizer unit (102) may be configured to generate and output multiple higher resolution fragments to represent the polygon at the particular pixel location. This higher resolution data is stored within the high resolution buffer (110) (par. [0048]; and anti-aliasing (smoothing) of the edges of the polygons may be effected (par. [0048]; [0034]-[0035]; and [0052]-[0053)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Dawson to modify claim 11 by  using a graphic processor in order to decrease the time required to render an image and reduce cost (par. [0007]).
Claim 7 is a semiconductor package apparatus analogous to system claim 2, grounds pf rejection similar to those applied to claim 2 are applicable to claim 7. Dawson further discloses an integrated circuit package (par. [0044])].
Claim 17 is a computer readable medium analogous to system claim 2, grounds pf rejection similar to those applied to claim 2 are applicable to claim 17. Dawson further discloses a computer readable medium (par. [0097]).
As to claim 3 Dawson further discloses wherein the visual content is to be rendered:
at a first resolution at a first region of a frame via a first plurality of pixels ; and 
at a second resolution which is different than the first resolution, at a second region of the frame via a second plurality of pixels [the rasterizer unit (102) determines whether the incoming geometric data corresponding to a particular pixel location defines an edge of the polygon (visual data) being rendered. If the geometric data does define an edge of the polygon (first region), the rasterizer unit (102) may be configured to generate and output multiple higher resolution fragments (first plurality of pixels having a first resolution at the edge region) to represent the polygon at the particular pixel location (par. [0048]). data from a position within a scan line of geometric data representing the polygon is first read by the rasterizer unit (102; FIG. 1A) (step 30). The rasterizer unit (102; FIG. 1A) then determines whether the read data corresponds to an edge of the polygon (step 31). If it does (Yes; step 31), the process moves to step 32. However, if the rasterizer unit (102; FIG. 1A) determines that the data does not correspond to an edge of the polygon (No; step 31), the rasterizer unit (102; FIG. 1A) then determines whether the data corresponds to a position inside or outside of the polygon (step 34). If the data corresponds to a position inside the polygon (second region) (Inside, step 34), the data is rendered as a low resolution fragment (second plurality of pixels having a second resolution at the inside region of the polygon) (step 35) (par. [0062]); i.e., the polygon geometric data (visual data) is rendered by high resolution fragments (polarity of pixels of first resolution) when the pixels are edge pixels in the edge region and rendered by low resolution fragments (polarity of pixels of second resolution) when pixel location is inside the polygon.
As to claims, 8, 18 refer to claim 3 rejection.
As to claim 4 Dawson further discloses generate a pixel map containing pixel data [generating a table in a buffer (map) that stores pixel location and color data (pixel data) (par.[0069]).
As to claims 9, 19 refer to claim 4 rejection.
As to claim 5 Dawson further discloses wherein the boundary pixels are identified using the pixel data [a position mask is created to detect the high resolution fragments (pixels) that correspond to the edge pixel positions (pixel data) (par. [0065])].
As to claims, 10, 20 refer to claim 5 rejection.
As to claim 6 Dawson further discloses wherein the boundary pixels are identified based on changes in pixel characteristics between the pixels of different resolutions [a position mask that describes where the high resolution fragment (edge pixels) is to be placed in a cluster of high resolution sub-pixels (par.[0065] and [0068]); i.e., a position mask is created to match the positions (change in pixel characteristic) of the edge pixels].
As to claims, 11, 21 refer to claim 6 rejection.
Claims 2-11, 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 16 of U.S. Patent No. 11,030,712 in view of Dawson (US 2006/0109280). The conflicting claims are not identical because instant application claims 2, 7 and 17  require "anti-aliasing "; not required by claims 1, 6 and 16 of the Patent. However, the conflicting claims are not patentably distinct from each other because:
•    Claims 2, 7, and 17 of instant application and claims  1, 6 and 16 of the patent recite common subject matter;
•    Whereby claims 2, 7 and 17 of the instant application, which recite the open ended transitional phrase "comprising", does not preclude the additional elements recited by claims 1, 6 and 16 of the patent, and
•    Whereby "anti-aliasing" required by claims 2, 7 and 17 of the instant application is well known and conventional technique used to smooth the appearance of a diagonal or curved edge which must be rendered on a print medium or on an electronic display as disclosed by Dawson (par. [0003]).
As to claim 2, claim 1 of the patent discloses all the steps of system claim 2 of the instant application except for “anti-aliasing”. 
Dawson discloses a computer generates an image (frame) as a number of geometric data, i.e., polygonal shapes (visible data) or frameworks to which particular textures are then applied to complete the image as the image is displayed or printed and includes a Z-buffer (a graphic processor) (par. [0042], and Fig. 1A] to determine whether the incoming geometric data corresponding to a particular pixel location defines an edge of the polygon being rendered. If the geometric data does define an edge of the polygon, the rasterizer unit (102) may be configured to generate and output multiple higher resolution fragments to represent the polygon at the particular pixel location. This higher resolution data is stored within the high resolution buffer (110) (par. [0048]; and anti-aliasing (smoothing) of the edges of the polygons may be effected (par. [0048]; [0034]-[0035]; and [0052]-[0053)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Dawson to modify claim 1 by  using an anti-aliasing technique to smooth the identified boundary pixels in order to decrease the time required to render an image and reduce cost (par. [0007]).
Claim 7 is a semiconductor package apparatus analogous to system claim 2, grounds pf rejection similar to those applied to claim 2 are applicable to claim 7.
Claim 17 is a computer readable medium analogous to system claim 2, grounds pf rejection similar to those applied to claim 2 are applicable to claim 17. Dawson further discloses a computer readable medium (par. [0097]).
As to claim 3, claim 2 of the patent further discloses the feature.
As to claim 4, claim 3 of the patent further discloses the feature.
As to claim 5, claim 4 of the patent further discloses the feature.
As to claim 6, claim 5 of the patent further discloses the feature.
As to claim 8, claim 7 of the patent further discloses the feature.
As to claim 9, claim 8 of the patent further discloses the feature.
As to claim 10, claim 9 of the patent further discloses the feature.
As to claim 11, claim 10 of the patent further discloses the feature.
As to claim 18, claim 17 of the patent further discloses the feature.
As to claim 19, claim 18 of the patent further discloses the feature.
As to claim 20, claim 19 of the patent further discloses the feature.
As to claim 21, claim 20 of the patent further discloses the feature.
Claims 2-21 would be allowable if terminal disclaimers are provided to overcome the above rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665